United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.W., Appellant
and
DEPARTMENT OF THE NAVY, PUGET
SOUND NAVAL SHIPYARD, Bremerton, WA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
John E. Goodwin, Esq., for the appellant
No appearance, for the Director

Docket No. 09-480
Issued: June 1, 2009

Oral Argument April 1, 2009

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 9, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decisions dated December 20, 2007 and July 11, 2008 denying
his claim for recurrence of disability and an October 29, 2008 nonmerit decision denying his
request for merit review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of the claim.
ISSUES
The issues are: (1) whether appellant has established that he sustained a recurrence of
disability on or about September 20, 2006; and (2) whether the Office properly refused to reopen
appellant’s case for further review of the merits pursuant to 5 U.S.C. § 8128(a).
Appellant’s representative argues on appeal that the Office erred in finding that appellant
did not sustain a recurrence of disability, in that the employing establishment provided him with
only a temporary job and threatened to terminate him if he did not elect disability retirement. He

also contends that the Office erred in denying merit review in its October 29, 2008 decision, as
appellant submitted new and relevant evidence in support of his request.
FACTUAL HISTORY
On March 11, 1999 appellant, a 41-year-old insulator, filed an occupational disease claim
alleging that he had developed a hearing loss as a result of employment-related noise exposure.
His claim was accepted for bilateral hearing loss. On May 4, 2000 appellant received a schedule
award for a 22 percent bilateral hearing impairment. He continued to work full time as an
insulator.
In a report dated April 3, 2006, Dr. C.W. Rovig, an employing establishment physician,
stated that appellant had experienced a steady deterioration of his hearing and was no longer
considered fit for work in a hazardous noise environment. On April 7, 2006 he provided work
limitations, which restricted appellant from exposure to noise above 84 decibels. Dr. Rovig
opined that appellant should not be exposed routinely to hazardous levels of occupational noise,
but that short-term, transient exposure would not pose unacceptable risk and was allowed.
The record reflects that, from April 7 to 23, 2006, appellant worked full time with
restrictions. On April 26, 2006 he was assigned to the injured workers’ program (IWP) in order
to accommodate his restrictions. Appellant retired on disability on September 19, 2006.
In a letter to the Office dated November 22, 2006, appellant’s representative stated that
his employer removed him from his position as an insulator in April 2006, without making an
offer of a permanent light-duty employment. Instead, appellant was placed in a temporary lightduty position in a noisy environment.
On November 30, 2006 appellant submitted a recurrence of disability claim commencing
September 20, 2006. He stated that he had been placed on permanent light duty on April 6, 2006
due to a severe worsening of his hearing bilaterally. Appellant’s supervisor, Barbara Yoshino,
reported that appellant was provided a permanent light-duty assignment on April 7, 2006, based
on restrictions recommended by his physician. She stated that the employing establishment did
not plan to terminate appellant and that he chose to retire on disability retirement.
On February 7, 2007 Supervisor Yoshino informed the Office that appellant worked in
his regular job, within his restrictions, from April 7 to 23, 2006, when he was sent to the IWP
because his shop could no longer accommodate those restrictions. Appellant was provided a
permanent position in the facility maintenance group, where he was not exposed to power tools.
Supervisor Yoshino was told that appellant would be provided with the position indefinitely. On
February 8, 2007 Mark Sahlberg of the employing establishment stated that, from April through
September 2006, appellant was employed by both the Waterfront Support Crew and Alternate
Work Assignment (AWA). Job assignments were given to appellant based on, and with
consideration for, his hearing limitations.
In a letter dated February 9, 2007, the Office informed appellant’s representative that an
investigation had established that appellant had worked in his regular position, with restrictions

2

provided by Dr. Rovig, from April 7 to 23, 2006. Dr. Rovig was referred to the IWP on
April 24, 2006 and offered work with the facility maintenance group. He was advised that, if at
any time his work did not meet his limitations, the IWP would find alternative work, and that
work would be available indefinitely. The investigation revealed that appellant worked in his
IWP position until September 19, 2006, when he chose to retire on disability.
In a letter dated February 19, 2007, appellant’s representative contended that the
employing establishment removed appellant from employment and made no offer of permanent
light duty, but rather stated that his light-duty job would conclude. He argued that appellant
accepted disability retirement because he was told that his light-duty job would be coming to an
end and that he would be involuntarily separated if he did not elect disability retirement.
By decision dated March 19, 2007, the Office denied appellant’s recurrence claim. It
found that the evidence was insufficient to establish that he had sustained a recurrence of
disability due to a withdrawal of a modified-duty assignment made specifically to accommodate
his work injury.
On April 2, 2007 appellant, through his representative, requested an oral hearing, which
was held on September 25, 2007. At the hearing, appellant testified that, on April 24, 2006,
without a written job offer, he was placed in the IWP, where he worked for 11 months in a noisy
environment. He alleged that, within a two-week period, three different foremen told him that
his light-duty position would not last more than one year, and that he must “put in for disability
retirement” or he was “going to be off the gate.” Appellant noted that there were no witnesses to
these conversations. Supervisor Heather Parrish allegedly informed him that “the shipyard was
unable to accommodate his position within his restrictions,” and Gigi Berningham told him to
take disability retirement and then apply for workers’ compensation benefits. Appellant stated
that he was coerced into filing for disability retirement.
In a December 19, 2007 decision, an Office hearing representative affirmed the
March 19, 2007 decision. He found that appellant had not shown a change in his light-duty job
requirements or a worsening of his condition such that he was unable to perform the duties of his
job. The hearing representative also found no evidence that appellant was coerced into retiring
on disability, or that the employing establishment had withdrawn or threatened to withdraw his
light-duty job. Rather, he determined that appellant’s retirement was voluntary.
On May 8, 2008 appellant, through his representative, requested reconsideration.
Counsel indicated that he would submit witness statements confirming the fact that appellant
worked outside of his work restrictions, as well as a statement from Supervisor Parrish indicating
that appellant was performing light-duty work that would eventually conclude. He asserted that
the employing establishment “tells injured workers on light duty that the light duty will soon end
and they will be terminated and be without income. The shipyard tells the injured worker that
they should apply for disability retirement. The shipyard does not tell the injured worker that
when he or she is terminated, he or she may apply for time loss benefits from the [Office].”
Appellant submitted statements from coworkers attesting to his exposure to work-related
noise in June, July and August 2006, including a March 6, 2008 statement from Jesse Williams;

3

a March 8, 2008 statement from a Mr. Olson; an April 15, 2008 statement from Jeff Young; and
undated statements from Leonard Davis and John C. Rogers. Mr. Williams stated that it was the
employing establishment’s policy to retain workers in the IWP for one year before firing them.
Mr. Young alleged that the employing establishment used scare tactics to lead appellant to take a
quick Office of Personnel Management (OPM) retirement.
By decision dated July 11, 2008, the Office denied modification of its previous decisions.
It found that, although the employing establishment accommodated his restrictions from April 7,
2006 until he retired in September 2006, appellant retired. The Office found that appellant failed
to provide evidence that his light-duty job would expire. Additionally, although the witness
statements provided evidence that he was exposed to noisy areas, his medical restrictions
indicated that transient exposure to noise would not pose unacceptable risk and was allowed.
On July 25, 2008 appellant again requested reconsideration. He submitted a May 15,
2006 statement from Ms. Parrish, his supervisor in the IWP. Ms. Parrish indicated that appellant
was unable to perform full-duty work in his position of record due to his permanent limitations,
and that he was currently assigned to perform light-duty work, which would eventually conclude.
By decision dated October 29, 2008, the Office denied appellant’s request for
reconsideration, finding that the evidence submitted was insufficient to warrant further merit
review.
LEGAL PRECEDENT -- ISSUE 1
When an employee who is disabled from the job he held when injured on account of
employment-related residuals returns to a limited-duty position, or the medical evidence
establishes that he can perform the limited-duty position, the employee has the burden of proof to
establish a recurrence of total disability, and that he cannot perform such limited-duty work. As
part of this burden, the employee must show a change in the nature or extent of the injury-related
condition, or a change in the nature and extent of the light-duty job requirements.1
The Office’s definition of a recurrence of disability means an inability to work after an
employee has returned to work, caused by a spontaneous change in a medical condition, which
had resulted from a previous injury or illness without an intervening injury or new exposure.
The term also means the inability to work that takes place when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to his or her work-related
injury or illness is withdrawn, except for when such withdrawal occurs for reasons of
misconduct, nonperformance of the job duties, or a RIF.2 The Board has held that, when a
claimant stops work for reasons unrelated to the accepted employment injury, there is not
disability within the meaning of the Federal Employees’ Compensation Act.3
1

See John I. Echols, 53 ECAB 481 (2002); Terry R. Hedman, 38 ECAB 222 (1986).

2

See 20 C.F.R. § 10.5(x).

3

See John I. Echols, supra note 1; John W. Normand, 39 ECAB 1378 (1988). Disability is defined to mean the
incapacity because of an employment injury, to earn the wages the employee was receiving at the time of injury. It
may be partial or total. See 20 C.F.R. § 10.5(f).

4

ANALYSIS -- ISSUE 1
The Office accepted appellant’s claim for bilateral hearing loss. From April 7 to 23,
2006, appellant worked full time with restrictions provided by Dr. Rovig. On April 26, 2006
appellant was assigned to the IWP, in order to accommodate his restrictions. He retired on
disability on September 19, 2006. On November 30, 2006 appellant filed a claim for a
recurrence of disability as of September 20, 2006. He did not claim an inability to work due to a
worsening of his accepted condition. Rather, appellant contended that he was entitled to
compensation for total disability due to the withdrawal of his limited-duty job. He also alleged
that he was required to work in a noisy environment, in violation of his work restrictions. The
Board finds that appellant has failed to meet his burden to establish that he was disabled during
the claimed period, and the Office properly denied his recurrence claim.
The record reflects that, from April 7 to 23, 2006, appellant worked full time with
restrictions. On April 26, 2006 he was assigned to IWP, where he worked until he accepted
disability retirement on September 19, 2006. Appellant alleged that his employer removed him
from his position as an insulator in April 2006 and placed him in a temporary light-duty position
in a noisy environment. He further claimed that he accepted disability retirement because he was
told that his light-duty job would be coming to an end, and that he would be involuntarily
separated if he did not elect disability retirement. However, the evidence of record is insufficient
to support appellant’s claim.
The Board finds that appellant has not established that the employing establishment
terminated or threatened to terminate, him. At the oral hearing, he testified that, within a twoweek period, three different foremen told him that his light-duty position would not last more
than one year, and that he must “put in for disability retirement” or he was “going to be off the
gate.” Appellant stated that Supervisor Parrish informed him that the employing establishment
was unable to accommodate his position within his restrictions, and that Ms. Berningham told
him to take disability retirement and then apply for workers’ compensation benefits. However,
appellant has provided no corroborative evidence, in the form of witness statements or otherwise,
to support these allegations. The record contains a statement from Mr. Williams, a coworker,
indicating that it was the employing establishment’s policy to retain workers in the IWP for one
year before firing them. However, the record is devoid of evidence reflecting an employing
establishment policy terminating employees after one year in the IWP. In another statement,
Mr. Young alleged that the employing establishment used scare tactics to lead appellant to take a
quick OPM retirement. However, he did not provide a factual basis for his conclusion; therefore,
his statement lacks probative value.
On the other hand, appellant’s supervisor stated that appellant worked in his regular job,
within his restrictions, from April 7 to 23, 2006, when he was provided a permanent position
through the IWP in the facility maintenance group, and that appellant was told that he would be
provided with the position indefinitely. A claimant may be considered disabled when a lightduty assignment made specifically to accommodate an employee’s physical limitations due to his
work-related injury or illness is withdrawn, except when such withdrawal occurs for reasons of
misconduct, nonperformance of the job duties or a RIF.4 The Board has held that, when a
4

See 20 C.F.R. § 10.5(x).

5

claimant stops working for reasons unrelated to the accepted employment injury, there is not
disability within the meaning of the Act.5 In this case, appellant’s absence from work was due to
his decision to accept disability retirement, rather than to a withdrawal of his light-duty position
by the employing establishment. Therefore, the work stoppage in this case did not constitute a
recurrence of disability.6
The Board also finds the evidence insufficient to establish that appellant was required to
work outside of his work restrictions. Appellant alleged that he was exposed to excessive noise
in his light-duty position in the IWP. He submitted statements from coworkers attesting to his
exposure to work-related noise in June, July and August 2006. However, the record does not
contain evidence reflecting that appellant was exposed to work-related noise in excess of his
medical restrictions. On April 7, 2006 Dr. Rovig provided work limitations, which restricted
appellant from exposure to noise above 84 decibels. He opined that appellant should not be
exposed routinely to hazardous levels of occupational noise, but that short-term, transient
exposure would not pose unacceptable risk and was allowed. Although appellant’s coworkers
opined that his exposure to noise was excessive, the evidence is insufficient to establish exposure
to noise above 84 decibels. The Board notes that appellant was assigned to the IWP in order to
accommodate his restrictions. His supervisors stated that he was not exposed to power tools or
other high frequency noise in his position in the facility maintenance group, and that job
assignments were given to him based on, and with consideration for, his hearing limitations. He
was advised that, if at any time his work did not meet his limitations, the IWP would find
alternative work.
The Board finds that appellant failed to establish that the employing establishment
improperly withdrew, or threatened to withdraw, his light-duty assignment. The Board also finds
that appellant has failed to establish that his work requirements exceeded his established physical
limitations.7 Therefore, the Office properly denied his recurrence claim.

5

See John I. Echols, supra note 1; John W. Normand, supra note 3. Disability is defined to mean the incapacity,
because of an employment injury, to earn the wages the employee was receiving at the time of injury. It may be
partial or total. See 20 C.F.R. § 10.5(f).
6

At the oral argument held before the Board, appellant’s representative argued that appellant’s limited-duty job
was effectively withdrawn when the employing establishment assigned him to the IWP without a written job offer.
In support of his position, he cited several cases, all of which are distinguishable from the instant case. In C.S.,
Docket No. 07-2233 (issued March 19, 2008), the Board found that the Office improperly determined that
appellant’s limited-duty position was suitable under 5 U.S.C. § 8106. In S.J., Docket No. 06-2135 (issued
August 21, 2007), the Board reversed the Office decision, which found that the claimant had refused an offer of
suitable work when he was assigned to the IWP. In the instant case, appellant did not refuse his assignment to the
IWP, but rather worked in his assigned position for approximately four months before voluntarily retiring on
disability. In Marvin C. Knolls, Docket No. 04-1748 (issued June 8, 2005), the Board found that appellant
established a recurrence of disability, where the employing establishment withdrew appellant’s limited-duty
assignment and informed him that there was no position available for reassignment. In the instant case, the
employing establishment did not withdraw appellant’s limited-duty assignment, but rather assured him that his
position would remain available indefinitely.
7

Fereidoon Kharabi, 52 ECAB 291 (2001).

6

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,8 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.9 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.10 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.11
ANALYSIS -- ISSUE 2
The Board finds that the Office improperly refused to reopen appellant’s case for further
review of the merits, as the evidence submitted by appellant in support of his June 12, 2007
reconsideration request is relevant and pertinent new evidence not previously considered.12 In
support of his request for reconsideration, appellant submitted a May 15, 2006 statement from
Ms. Parrish, his supervisor in the IWP. Ms. Parrish indicated that appellant was unable to
perform full-duty work in his position of record due to his permanent limitations, and that he was
currently assigned to perform light-duty work, which would eventually conclude. In its
October 29, 2008 decision, the Office denied appellant’s request for reconsideration, finding that
the evidence submitted was insufficient to warrant merit review. The Board disagrees.
In its July 11, 2008 decision, the Office denied modification of its previous decisions,
finding that appellant retired due to his perception that his light duty would end and he would be
terminated. It found that appellant failed to provide evidence that his light-duty job would
expire. Ms. Parrish’s May 15, 2006 statement confirming that appellant was unable to perform
full-duty work in his position of record due to his permanent limitations, and that his current
light-duty work would eventually conclude, directly addresses the issue that was before the
Office in its July 11, 2008 decision, namely, whether appellant’s light-duty job would terminate.
The Board finds that Supervisor Parrish’s statement constitutes relevant and pertinent
new evidence not previously considered by the Office; therefore, it is sufficient to require further
review of the case on its merits. The case will therefore be remanded for consideration of the
May 15, 2006 statement, together with the previously submitted evidence of record, and a
8

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
9

20 C.F.R. § 10.606(b)(2).

10

Id. at § 10.607(a).

11

Id. at § 10.608(b).

12

Id. at § 10.606(b)(2).

7

decision on the merits as to whether appellant sustained a recurrence of disability on or about
September 20, 2006.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish a recurrence
of disability. The Board further finds that the Office improperly denied appellant’s request for a
merit review pursuant to section 8128(a) of the Act in its October 29, 2008 decision.
ORDER
IT IS HEREBY ORDERED THAT the July 11, 2008 and December 20, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed. It is further ordered that the
October 29, 2008 decision is set aside, and the case is remanded for action consistent with the
terms of this decision.
Issued: June 1, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

8

